Citation Nr: 1122792	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-25 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.B.



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 until he retired in April 1983.  He died on January [redacted], 2009.  The appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

A videoconference hearing was held in March 2011 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The certificate of death indicates the Veteran died in January 2009 due to end stage bladder cancer.  

2.  At the time of his death, the Veteran was service-connected for maxillary sinusitis, rated as 30 percent disabling; prostatitis, rated as 20 percent disabling; and tendonitis of the right shoulder with post traumatic changes, rated as 10 percent disabling.  A combined disability rating of 50 percent was in effect.  

3.  A service-connected disability did not contribute substantially or materially to the Veteran's death, or aid or lend assistance to the production of death.  
CONCLUSION OF LAW

The Veteran's death was not due to a disease or an injury incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) addressed the application of 38 U.S.C.A. § 5103(a) in the context of a claim for dependency and indemnity compensation benefits under 38 U.S.C.A. § 1310.  The Court held that, because the RO's adjudication of a claim for dependency and indemnity compensation benefits hinges first on whether a veteran was service-connected for any condition during his lifetime, the notice in such a claim must include, inter alia, a statement of the conditions (if any) for which a Veteran was service-connected at the time of his death.  Id. at 352-53.

In this appeal, in an March 2009 pre-rating letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claims for entitlement to service connection for the Veteran's cause of death and dependency and indemnity compensation, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Moreover, the claimant was provided a statement of the conditions for which a Veteran was service-connected at the time of his death.  The April 2009 RO rating decision reflects the initial adjudication of the claims after issuance of the March 2009 letter.

VA did fail to fully comply with the provisions of 38 U.S.C.A. § 5103 prior to the rating decision in question for the claims on appeal.  Specifically, VA did not inform the appellant of how an effective date is assigned.  The record, however, shows that any prejudice that failure caused was harmless, as the Board concludes below that the preponderance of the evidence is against the appellant's claims, and thus any questions as to the appropriate effective date to be assigned are rendered moot.

The Board finds, therefore, that the necessary VCAA notice requirements have been met.  VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, including medical records and obtaining more than one medical opinion.  The evidence shows that any VA error in notifying or assisting the appellant does not reasonably affect the fairness of this adjudication.  Hence, the case is ready for adjudication.

Finally, it is important to note the following information which was provided to the claimant in the May 2010 statement of the case (SOC).  While she has asserted that the original rating decision which denied service connection for a chronic urological disorder was in error and should be reconsidered, it is pointed out that this issue is not to be considered in the current appeal.  This is true because accrued benefits cannot be paid on the basis of a clear and unmistakable error unless the claim was filed by the Veteran was pending at the time of death.  Such is not the case here.  However, it is noted, that the issue of whether the recurrent urinary tract infection were incurred during service is relevant to the current claim.  In this regard, it is recognized that the evidence does show that the Veteran was treated for urinary tract infections during military service on numerous occasions.  Moreover, these infections persisted following active service.  Therefore, the issue to be discussed below includes whether the recurrent urinary tract infections and/or prostatitis significant and materially contributed to the cause of death.  

Death - In General

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principle or contributory cause of death.  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (2010).  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service- connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b) and (c) (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Background

The certificate of death reflects that the Veteran died in January 2009 from bladder cancer.  At the time of his death, the Veteran was service-connected for maxillary sinusitis, rated as 30 percent disabling; prostatitis, rated as 20 percent disabling; and tendonitis of the right shoulder with post traumatic changes, rated as 10 percent disabling.  A combined disability rating of 50 percent was in effect.   

In statements of record, to include testimony at a video conference hearing in March 2011, the appellant has presented the argument that the Veteran's death was precipitated by urological problems which are of service origin.  She points out that there is VA physician's opinion of record which supports her claim.   

Review of the service treatment records (STRs) does reflect that the Veteran was treated on multiple occasions for hematuria and burning urinations which were assessed as urinary tract infections.  Prostatitis was diagnosed.  A cystogram in December 1965 showed that the bladder was normal throughout, and there was no vesicoureteral reflux.  An intravenous pyelogram (IVP) also in December 1965 showed the collecting system to be within normal limits, and there was no obstructive uropathy seen.  Another IVP in January 1979 showed the collecting system of the kidneys not to be displaced, deviated, or distended.  The ureters were shown not to be deviated or distended.  The urinary bladder appeared to be smooth in outline.  Post voiding films showed no evidence of retention.  The overall impression was essentially normal IVP.  Subsequently dated STRs reflect continued diagnoses of urinary tract infection.  

Post service VA records dated until the Veteran's death show that his recurrent urinary tract infections and prostatitis problems continued.  Private records show that in April 2002, the Veteran was seen with complaints of intermittent crampy left lower quadrant pain.  Diagnostic testing showed no obvious kidney stones.  Urinalysis was notable for 50-60 red blood cells and 0-3 white blood cell/high/powered field.  The assessment was renal colic.  

VA records reflect that in May 2003, the Veteran was seen for discomfort over the bladder area and burning on urination.  In September 2003, there was blood in his urine.  He underwent a cystoscopy which showed there to be a 3 cm. papillary bladder tumor over the right ureteral orifices and right wall.  Subsequent records show that he underwent a cystourethroscopy, TURP, and multiple bladder biopsies which confirmed carcinoma of the bladder.  VA records show that in October 2003, it was reported that the pathology reports showed that the bladder cancer was transitional cell carcinoma of the bladder.  Subsequent VA records show that he underwent chemotherapy of the cancer.  

VA examination report dated in April 2004 shows that the examiner reviewed the claims file.  He noted that the veteran had had prostatitis since being on active duty in 1964, as well as numerous urinary tract infections.  The examiner further indicated that at times during previous infections, the Veteran had blood in his urine which resolved.  As to whether the diagnosed bladder cancer was related to service-connected prostatitis, the examiner opined that it was not, noting that medical literature did not support that fact.  He noted that there was no relationship between bladder cancer and prostatitis.  The examiner added that while the Veteran had had numerous bouts of prostatitis and urinary tract infections requiring antibiotics, and also had had hematuria, the hematuria resolved with antibiotics up until he was first diagnosed with transitional cell carcinoma of the bladder.  

Private records from November 2008 show that the Veteran was seen for complaints of abdominal pain.  A CAT scan of the abdomen and pelvis with intravenous contrast showed the presence of significant pulmonary metastasis to the liver.  The assessment was multiple structural hepatic lesions which were reported to be consistent with hepatic metastasis.  Subsequent records show ongoing treatment for cancer and chronic renal failure.  These private records show an assessment of stage IV bladder cancer with extensive metastasis to the lungs, liver, and probably the left kidney.  

Upon VA examination in December 2008, the examiner noted that the claims file was reviewed.  He opined that it was less likely as not that the Veteran's bladder cancer with metastasis was related to his service-connected partial prostatectomy surgery for prostatitis.  He added that prostatitis does not cause bladder cancer, and that recurrent bladder infections and urinary tract infections do not cause bladder cancer.  

As noted earlier, the Veteran died on January [redacted], 2009 as a result of end stage bladder cancer.  

A VA physician from the Urology Department at a VA facility reported in a statement added to the record in August 2009 that the Veteran's fatal bladder condition was metastatic transitional cell carcinoma.  It was noted that the Veteran had a history of chronic prostatitis/irritative voiding symptoms dating at least 8 to 10 years preceding as noted in the records.  This condition was also present while the Veteran was on active duty.  He opined that any chronic infection/irritative process was well known to be a risk factor for the subsequent development of malignancies.  He concluded that the Veteran's bladder condition was aggravated and "quite probably" contributed by his service-connected prostate condition.  

In a memorandum dated in April 2010, a VA examiner noted that he reviewed the claims file, to include the contradictory opinions regarding whether the Veteran's fatal bladder cancer was related to his service-connected prostatitis.  In response, he opined that prostatitis does not cause bladder cancer.  Moreover, urinary tract infections and recurrent bladder infections do not cause bladder cancer.  While the Veteran had a history of TURP and a prostatitis condition, and inservice episodes of bladder infections and urinary tract infections, there was no medical research or clinical documentation of prostatitis being associated with or causing prostate or bladder cancer.  

Of records are excerpts from various medical treatises which reflect that long term bladder irritation can lead to squamous cell bladder cancer.  It is noted, specifically, however, on one treatise that bladder infections do not increase the risk for transitional cell cancers.  

At a video conference hearing in March 2011, the appellant and others testified in support of her claim.  She reiterated her contention that the Veteran's service-connected prostatitis and inservice urinary tract infections contributed substantially or materially to the Veteran's death, or aided or lent assistance to the production of death.  

Analysis

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, while the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it substantial weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

As noted above, there was no bladder cancer diagnosed during service.  As to whether service-connected prostatitis and inservice urinary tract infections led to his fatal bladder cancer and contributed to his death, it is noted that there are two VA physicians who are of the opinion that there is no such association.  Both physicians noted that the medical literature does not support this contention.  These opinions are dated in 2004 and 2010 and are summarized in detail above.  There is a VA examiner's opinion of record which supports the appellant's claim.  This opinion, added to the record in 2009, states that the Veteran's inservice and post service chronic prostatitis and irritative voiding symptoms are well known risk factors for the subsequent development of malignancies.  This physician added that the Veteran's bladder condition certainly were aggravated and quite probably contributed by his service-connected condition.  What this examiner does not address is the medical literature (which is part of the record) which specifically notes that while long term bladder infections or irritation may lead to the development of squamous cell cancers, bladder infections do not increase the risk of transitional cell cancers.  And, as noted by VA records in October 2003, the Veteran's bladder cancer was of the transitional cell type.  Thus, the Board affords this opinion minimal probative weight.

The Board finds the VA physicians' opinions from 2004 and 2010 to be of more probative weight as their opinions are corroborated by the medical literature of record.  These opinions, based on medical literature, provide an adequate basis for their assertions that the Veteran's service-connected prostatitis and urinary tract infections did not contrite to the Veteran's death.  The appellant's assertion that the Veteran's chronic prostatitis and urinary tract infections caused his bladder cancer, is tenuous and unsubstantiated by the competent evidence of record.  As specifically noted by the VA examiners in 2004 and 2010, prostatitis, recurrent bladder infections, and urinary traction infections, do not cause bladder cancer.  Moreover, medical literature supports their opinions as a distinction is made as to the type of bladder cancer that is precipitated by bladder infections and irritation, and it is not the transitional cell cancer which is what the Veteran has been diagnosed with.  

For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In so concluding, the Board in no way minimizes the Veteran's years of honorable and faithful service to the United States.  The Board, however, is obligated to decide cases based on the law and the evidence, and not on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

With respect to the appellant's contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, as discussed, the Board finds that the appellant's lay statements are outweighed by the negative STRs and post-service VA physicians' opinions of record which do not support her claim.  As noted above, when there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the Claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2010).  Here, there is no convincing evidence that the Veteran's service-connected chronic prostatitis and urinary tract infections caused or hastened the veteran's death.  When the evidence against the claim is much greater than that in favor, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


